THIRD AMENDMENT TO MINERAL RIGHT OPTION AGREEMENT This Third Amendment to the Mineral Right Option Agreement (the “Third Amendment”) is made and entered into as of the 8 day of April, 2010 (the “Amendment Effective Date”), by and between Temasek Investments Inc., a company duly incorporated and organized under the laws of Panama (hereinafter referred to as “Optionor”), and Constitution Mining Corp., a company duly incorporated and organized under the laws of the State of Delaware, United States of America (hereinafter referred to as “Optionee”). R E C I T A L S A.Optionor and Optionee have previously entered into the Mineral Right Option Agreement, dated September 29, 2008, as amended May 12, 2009 and as further amended October 29, 2009, pursuant to which Optionor granted to Optionee four exclusive options to acquire the mineral rights to certain properties located in Peru (the “Agreement”) B.The parties desire to amend the Agreement as set forth herein with the same force and effect as if such amendments were incorporated into the Agreement as originally executed. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Capitalized Terms.Capitalized terms not otherwise defined herein have the meanings set forth in the Agreement. 2.Purchase and Sale of Shares; Purchase Price. (a) Section 2.2(c) of the Agreement is hereby deleted in its entirety. (b) Section 2.2(d) of the Agreement is hereby deleted in its entirety and the following is substituted in replacement: 100% Option Subject to the prior and due and complete exercise by the Optionee of the 50% Option in accordance with the paragraph before, the Optionee may exercise the third and fourth, twenty-five percent (25%) options to acquire an additional fifty percent (50%) interest in the Mineral Rights, in accordance with the terms set out below (hereinafter, the “100% Option”). In order to exercise the 100% Option, the Optionee shall within five (5) business days of the Amendment Effective Date: (i) pay to the order and direction of the Optionor $1,000,000 (United States Dollars One Million); (ii) issue a total of six million (6,000,000) Optionee Shares to the order and the direction of Optionor, or whoever persons the Optionor indicates, of which two million (2,000,000) Optionee Shares are acknowledged by Optionor to have been previously issued in November 2009; and (iii) issue a convertible note for $7,000,000 (United States Dollars Seven Million) to the order and the direction of Optionor in the form set forth on Exhibit A hereto (the “Convertible Note”). For the purposes of this Agreement, the Optionee is deemed to have fully exercised the 100% Option only once all of the obligations described in points (i), (ii), and (iii) above have been completed. Upon exercise of the 100% Option by the Optionee, the Optionor will immediately proceed to transfer to Optionee, or to the person the Optionee indicates, the final and remaining 50% of all the outstanding shareholding in BACON HILL.Additionally, upon the exercise of the 100% Option, the Optionor shall become holder of the one (1) share that it currently holds in MINERA MARAÑON as nominee and on trust for the exclusive and sole benefit and interest of the Optionee.The Optionor hereby undertakes to the Optionee at all times to exercise all rights in respect of the share that it holds in MINERA MARAÑON strictly in accordance with the Optionee instructions. Upon completion of the 100% Option, the Optionee shall be the owner of one hundred percent (100%) undivided interest in the Mineral Rights through the direct ownership of 100% of the outstanding shareholding of BACON HILL and indirect ownership of 100% of the outstanding shareholding of MINERA MARAÑON. 3.
